Citation Nr: 0802029	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-20 300	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from September 1971 to May 
1973.

In a January 2003 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denied 
the veteran's claim for PTSD.  The veteran appealed that 
matter to the Board of Veterans' Appeals (Board).  

In a July 19, 2006, decision, the Board denied service 
connection for PTSD on the basis that the veteran's PTSD 
diagnosis had not been attributed to a verified in-service 
stressor.  Meanwhile, the veteran sent a letter to the RO 
which was received on June 30, 2004, which predated the 
Board's decision, but was not associated with the veteran's 
claims file, which was located at the Board in Washington, 
D.C.  In addition, correspondence that the veteran had sent 
to his Congressman in November 2004, but was not received by 
VA, has since been received at the Board.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.904 (2007).  

In the June 30, 2004 correspondence and the Congressional 
correspondence, the veteran provided additional information 
regarding an alleged stressor which was not previously of 
record, as well as a photograph.  The information provided to 
the veteran's Congressman also contained stressor 
information.  VA has not previously attempted to verify the 
alleged stressor.  

Accordingly, the July 19, 2006 Board decision addressing the 
issue of service connection for PTSD is vacated.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


